Exhibit 10.20
STRATEGIC DEVELOPMENT SERVICES AGREEMENT
 
THIS STRATEGIC DEVELOPMENT SERVICES AGREEMENT (the "Agreement"), is made as of
February 26, 2007(the "Effective Date"), by and between Cato Research Ltd., a
North Carolina corporation ("CATO RESEARCH"), and VIstaGen Therapeutics Inc., a
California corporation ("CLIENT). Each of CATO RESEARCH and CLIENT may be
referred to herein separately as a "Party" and collectively as the "Parties."

 
WHEREAS, CLIENT is engaged in the evaluation and development of new biologies,
pharmaceutical agents and/or other life sciences technologies (collectively,
"Products"); and

 
WHEREAS, CATO RESEARCH is a contract research and development organization
("CRO") providing a broad range of services for the evaluation, development and
commercialization of Products ("CRO Services"); and

 
WHEREAS, CLIENT wishes to hire CATO RESEARCH, and CATO RESEARCH wishes to be
hired by CLIENT, to assist CLIENT with certain aspects of the evaluation and
development of CLIENTS Products as specified by CLIENT from time to time; and.

 
WHEREAS, CLIENT, CATO RESEARCH and Cato BioVentures, a North Carolina
corporation and the venture capital affiliate of CATO RESEARCH ("CATO
BIOVENTURES"), desire to enter into a strategic development relationship with
respect to all phases of the development of CLIENTS Products; and

 
WHEREAS, for strategic business development purposes, CATO RESEARCH, acting
through CATO BIOVENTURES, has agreed to receive a portion of its compensation
under this Agreement in the form of CLIENTS Common Stock as set forth in Exhibit
B hereto; and

 
WHEREAS, CLIENT and CATO RESEARCH entered into a Strategic Master Services
Agreement dated as of December 3,2004, which they wish to amend, restate and
replace in its entirety.
 
NOW, THEREFORE, in consideration of the foregoing premises and the promises,
benefits, rights, and obligations set forth below, the Parties agree as follows:
 
1. CRO Services. CATO RESEARCH shall provide CRO Services to CLIENT, as
reasonably requested by CLIENT from time to time, in accordance with this
Agreement.

 
-1-

--------------------------------------------------------------------------------

 
 
2. Request for CRO Services.

2.1 If CLIENT wants CATO RESEARCH to perform CRO Services, CLIENT shall provide
CATO RESEARCH with sufficient information to enable CATO RESEARCH to understand
the CRO Services being requested and time limitations or other constraints on
the project. Within ten (10) business days of its receipt of this information,
CATO RESEARCH shall determine in its sole discretion whether it wishes to
perform the CRO Services requested by CLIENT and, if it wishes to perform such
 
CRO Services, then CATO RESEARCH shall submit to CLIENT a written "Work Order
Request" setting forth the CRO Service specifications and estimated fees and
expenses. CLIENT shall then have ten (10) business days from its receipt of the
Work Order Request to review, approve, and return it to CATO RESEARCH. If CLIENT
does not sign and return the Work Order Request to CATO RESEARCH within ten (10)
business days, CATO RESEARCH shall not be obligated to perform the CRO Services
described in the Work Order Request.
 
2.2 If, from time to time, CATO RESEARCH considers information from CLIENT
concerning requested CRO Services to be inadequate, or if CLIENT considers the
CRO Service specifications, fees, expenses or other terms presented by CATO
RESEARCH in a proposed Work Order Request to be unacceptable, then CLIENT and
CATO RESEARCH shall use reasonable efforts to negotiate in good faith and in a
timely manner to reach a mutually acceptable exchange of information and terms
of the Work Order Request.
 
2.3 Upon execution and delivery of a Work Order Request by authorized
representatives of each of CATO RESEARCH and CLIENT, the Work Order Request
shall become part of this Agreement and shall be known as a "Work Order." In the
event of a conflict between a Work Order and this Agreement, the terms of this
Agreement shall control unless otherwise specifically stated in the Work Order.
 
2.4 Unless otherwise notified by CLIENT, the Parties agree that CATO RESEARCH
may assume that any officer of CLIENT signing a Work Order Request on behalf of
CLIENT is authorized to do so.

 
3.           Specification and Amendment of CRO Services.

 
3.1           CATO RESEARCH shall use commercially reasonable efforts to perform
CRO Services inaccordance with the specifications, instructions, and guidelines
in each Work Order and this Agreementin all material respects. The Parties shall
work together in good faith to ensure that each Work Orderclearly describes all
methods, requirements, and obligations (other than those set forth in
thisAgreement) related to the CRO Services to be performed. In the event that a
Work Order is unclear,ambiguous, or permits different understandings of the CRO
Services to be performed, the Parties shalluse good faith efforts to resolve
such ambiguity.
 
3.2           A Work Order may only be amended in writing with the signature of
both Parties.



 
-2-

--------------------------------------------------------------------------------

 
 
4.           Compensation.

 
4.1 CLIENT shall pay CATO RESEARCH for its CRO Services and expenses in
accordance with its current rates or in accordance with a fixed fee, as
specified in the Work Order governing such CRO Services. CLIENT shall reimburse
CATO RESEARCH for out-of-pocket expenses reasonably incurred and documented by
CATO RESEARCH while performing CRO Services under this Agreement including, but
not limited to, telephone, facsimile, messenger, postage and other communication
costs, document copying and retrieval, on-site and off-site storage fees,
computer research fees and filing fees. Subject to the following, CLIENT shall
reimburse CATO RESEARCH for reasonabletransportation, lodging, and meal expenses
for travel to sites away from CATO RESEARCH'S office, and travel between CATO
RESEARCH offices, provided that CLIENT has authorized such travel or such travel
is necessary in the ordinary course of business:
 
(a) Airline travel via commercial airline at no more than full coach fare;
(b)  Local travel to sites other than CATO RESEARCH'S office by personal car at
a rate not to exceed the prevailing maximum reimbursement rate allowed by the
federal government; and
(c)  Local travel at locations remote from CATO RESEARCH'S office by rental car
or taxi, whichever is more cost efficient.
 
Travel time shall be billed as work time, with the understanding that, to the
extent practical, CATO RESEARCH shall utilize travel time to perform CRO
Services for CLIENT.
 
4.2 All payments shall be sent to Cato Research Ltd., Attn: Finance, 4364 South
Alston Avenue, Durham, NC 27713. CLIENT shall pay CATO RESEARCH for all CRO
Service fees and expenses within thirty (30) days of CLIENT'S receipt of the
invoice for such fees and expenses. If all or any portion of an invoice remains
unpaid thirty (30) days after CLIENT'S receipt of the invoice, then the unpaid
and undisputed amount may accrue an administration fee of 1.25% per month from
the date of CLIENT'S receipt of the invoice until paid. CLIENT shall reimburse
CATO RESEARCH on demand for all reasonable out-of-pocket costs and expenses CATO
RESEARCH incurs in enforcing payment of an overdue invoice, including, without
limitation, attorneys' fees and expenses. Payments received from CLIENT by CATO
RESEARCH on an overdue invoice shall be first applied to costs of collection,
then to accrued interest, and then to the unpaid balance of the invoice. If
CLIENT has more than one overdue invoice, CATO RESEARCH may, in its discretion,
allocate collection costs among the invoices and apply payments against the
invoices.
 
4.3 Notwithstanding any of the foregoing provisions of Sections 4.1 and 4.2 or
of any Work Order to the contrary, the special compensation arrangement set
forth in Exhibit B to this Agreement will apply to the first $5,000,000 of CRO
Services provided by CATO RESEARCH under this Agreement, as this Agreement may
be amended from time to time.
 
4.4 CATO RESEARCH may in its sole discretion suspend its performance of CRO
Services if an undisputed invoice is one hundred twenty (120) days or more
overdue and CATO RESEARCH may refrain from resuming performance of CRO Services
until all overdue undisputed invoices have been paid in full.

 
-3-

--------------------------------------------------------------------------------

 
 
4.5 Except as otherwise set forth herein, any and all payments made hereunder
are nonrefundable.
 
5.     Term and Termination.
 
5.1 The term of this Agreement shall be one (1) year from the Effective Date and
the Agreement shall automatically renew for additional one (1) year terms
unless, at least sixty (60) days before the expiration of any one (1) year term,
a Party gives written notice to the other Party that it does not want to renew
this Agreement; provided, however, that if the term of a Work Order extends
beyond the term of this Agreement, then this Agreement will continue in effect
until the completion or termination of such Work Order and all wind-down CRO
Services related to such Work Order.
 
5.2 Either Party may terminate a Work Order upon the other Party's material
default under this Agreement with respect to such Work Order, provided that the
terminating Party has given the defaulting Party no less than thirty (30) days'
prior written notice of such default and the defaulting Party has not cured such
default by the end of the notice period.
 
5.3 Either party may terminate a Work Order at any time upon no less than sixty
(60) days' prior written notice to the other party.
 
5.4 Upon early termination of a Work Order, CLIENT shall pay CATO RESEARCH for
all CRO Services rendered, all non-cancelable obligations of CATO RESEARCH to
third parties related to the terminated Work Order and reasonable out-of-pocket
expenses incurred through the date of termination in accordance with Section 4
above. In the event of early termination, CATO RESEARCH'S compensation under
fixed fee arrangements or for partially completed milestones shall be made on a
time and materials basis in accordance with its current rates and CATO RESEARCH
shall be paid for all CRO Services performed and related expenses incurred
through the date of termination.
 
5.5 Upon early termination of a Work Order, CATO RESEARCH shall inform CLIENT of
the extent to which it expects work in progress to be completed as of the
termination date and CATO RESEARCH shall (unless otherwise instructed by CLIENT)
take steps to wind down work in progress in an orderly fashion. In addition to
all other amounts payable to CATO RESEARCH, CLIENT shall pay CATO RESEARCH for
such wind-down CRO Services on a time and materials basis at CATO RESEARCH'S
current rates for all reasonable and customary wind-down CRO Services performed
and expenses incurred by CATO RESEARCH. If CLIENT instructs CATO RESEARCH not to
complete such wind-down CRO Services, CATO RESEARCH shall, upon notification of
the termination of the Work Order, promptly cease providing CRO Services and
incurring costs to the extent practicable. In any such event, CLIENT shall be
deemed to have released CATO RESEARCH from all legal liability and to have
covenanted not to sue CATO RESEARCH on any claims related to failure to perform
and the failure to complete reasonable and customary wind-down CRO Services.
 
5.6 In addition to termination of this Agreement under Sections 5.1, 5.2 and
5.3, at any time CRO Services under all Work Orders have been completed and
there is no request for CRO Services pending, either Party may terminate this
Agreement by giving written notice of termination to the other Party.
 
 
-4-

--------------------------------------------------------------------------------

 
 
5.7 Upon early termination or expiration of a Work Order, CATO RESEARCH may
return all files and other materials in its possession related to such Work
Order to CLIENT at CLIENT'S reasonable expense.
 
5.8 The remedies provided in Sections 5.4 are not meant to limit any additional
remedies, to the extent that they are not inconsistent with such Sections,
available to a Party for breach of this Agreement by the other Party.


 
6. Location of CRO Services. CATO RESEARCH shall perform the CRO Services at
CATO RESEARCH'S facilities or at such other places as are mutually agreed upon
by CATO RESEARCH and CLIENT.
 
7. Confidential Information.

 
7.1 "Confidential Information" of the Disclosing Party is defined as all
disclosures by the Disclosing Party or its Affiliates, whether written or oral,
including, but not limited to, Disclosing Party's business plans, financial
data, proprietary software, technology under development, and marketing
information, and any information, software, or other materials created by
Receiving Party using, reflecting or including any part of the Confidential
Information. For purposes of this Section, the Party disclosing Confidential
Information is known as "Disclosing Party" and the Party receiving information
is known as "Receiving Party." Disclosing Party shall mark all tangible
embodiments of Confidential Information as such prior to providing it to
Receiving Party. Confidential Information does not include information that, as
evidenced by Receiving Party's written records: (a) is in the public domain when
Disclosing Party discloses it to Receiving Party; (b) enters the public domain
after Disclosing Party's disclosure to Receiving Party and without any fault of
Receiving Party; (c) was known to Receiving Party prior to the disclosure by
Disclosing Party, free of any obligation of confidence as evidenced by Receiving
Party's written records; (d) is independently developed by Receiving Party
without reference to the Confidential Information; or (e) is communicated by a
third party to Receiving Party free of any obligation of confidence. For the
purposes of this Agreement, "Affiliate" means, with respect to any person, an
entity which directly, majority controls, or is majority controlled by, or is
under common control with, that person. As used herein, "control" means the
power to direct, or cause the direction of, the management and policies of a
corporation or other entity whether through the ownership of voting securities,
by contract or otherwise.
 
7.2 Receiving Party shall neither use nor reproduce Disclosing Party's
Confidential Information except as necessary for: (a) negotiations, discussions
and consultations with the personnel or authorized representatives of Disclosing
Party; (b) preparing estimates or proposals for submission to Disclosing Party;
or (c) for the purpose of performing its obligations under this Agreement. Upon
completion of the obligations under this Agreement that use the Confidential
Information, or upon termination of this Agreement, Receiving Party shall, when
requested by Disclosing Party in writing, promptly return to Disclosing Party
all of the Confidential Information provided by Disclosing Party, except that
Receiving Party may retain one (1) copy solely for recordkeeping purposes.
 
7.3 Receiving Party shall not disclose, without the prior written consent of
Disclosing Party, any of Disclosing Party's Confidential Information to any
third party other than Receiving Party's, and itsAffiliates', directors,
officers, employees, agents and consultants, hospital authorities, Institutional
Review Board members, clinical investigators, and others who must be involved in
fulfilling Receiving Party's obligations under this Agreement and who, in each
case, (a) need to know such information for the purposes of performing such
obligations and (b) are bound by obligations of confidentiality and non-use at
least as restrictive as those set forth herein. Receiving Party agrees that it
shall take commercially reasonable steps to prevent the disclosure or use of any
such Confidential Information by Receiving Party's, and its Affiliates',
directors, officers, employees, agents or consultants except as provided in this
Agreement.
 
-5-

--------------------------------------------------------------------------------

 
 
7.4 During the period in which an obligation of confidentiality exists, if any
Disclosing Party Confidential Information is required to be disclosed by
Receiving Party to any government or regulatory authority or court entitled by
law to disclosure of the same, Receiving Party shall promptly notify Disclosing
Party thereof, and Receiving Party shall cooperate with Disclosing Party so as
to enable Disclosing Party to: (a) seek an appropriate protective order; (b)
make the confidential nature of the Confidential Information known to such
governmental or regulatory authority or court; and (c) make any applicable claim
of confidentiality in respect of the Confidential Information.
 
7.5 For purposes of this Agreement, the Parties hereby acknowledge and agree
that, subject to the exceptions set forth in Section 7.1, this Agreement, and,
shall be considered CLIENT'S Confidential Information. Notwithstanding any of
the foregoing to the contrary, either Party may disclose the terms of this
Agreement hereto to advisors, investors and others on a need-to-know basis under
circumstances that reasonably ensure the confidentiality thereof.
 
7.6 Receiving Party's obligations under this Section 7 shall terminate with
respect to any Confidential Information of Disclosing Party seven (7) years
after the date of disclosure.
 
8. Protected Health Information. The Parties recognize that the Federal Health
Insurance Portability and Accountability Act of 1996 and implementing
regulations ("HIPAA") require written confidentiality agreements to protect the
privacy and security of protected health information (as defined under HIPAA)
that may be acquired in the course of performing this Agreement. The parties
agree to comply with HIPAA and other applicable laws and governmental
regulations governing protected health information.
 
9. Ownership.

 
9.1 CLIENT shall own all right, title, and interest in and to all data,
information, improvements, discoveries, inventions, printed materials, and other
works, products, and deliverables that CLIENT provides to CATO RESEARCH
hereunder as well as all right, title, and interest in and to all data,
databases, records, reports, works, products, deliverables, information,
improvements, discoveries or inventions that result or are generated from the
CRO Services rendered by CATO RESEARCH to CLIENT hereunder (collectively, the
"Materials"). CATO RESEARCH hereby assigns to CLIENT all of its copyright, trade
secret, trademark, patent, and other propriety rights in such Materials. CATO
RESEARCH shall, at CLIENT'S request and expense, assist CLIENT or its nominees
to obtain United States and foreign copyright registrations, trademarks,
patents, and other legal protection for the Materials. CATO RESEARCH shall
execute all papers and give all facts known to it that are necessaryto secure
such United States or foreign copyright registrations, trademarks, patents, or
other legal protection for the Materials and to transfer to CLIENT all right,
title, and interest in and to the Materials.

 
9.2 Notwithstanding the foregoing, CLIENT acknowledges that CATO RESEARCH
possesses certain inventions, processes, know-how, trade secrets, improvements,
other intellectual properties and assets, including analytical methods,
procedures and techniques, computer technical expertise and software,
independently developed by CATO RESEARCH that are not related to CLIENT
Materials and Confidential Information, including any of the foregoing developed
during or incidental to performance of the CRO Services herein, which shall be
deemed CATO RESEARCH'S proprietary rights (collectively, "CATO RESEARCH
Proprietary Rights"). CLIENT and CATO RESEARCH agree that any of CATO RESEARCH'S
Proprietary Rights which are used, improved or modified by CATO RESEARCH under
or during the term of this Agreement shall be deemed CATO RESEARCH Proprietary
Rights.
 
10.           Representations and Warranties.
 
10.1 CATO RESEARCH represents and warrants that it has the experience,
capability, and resources necessary to perform CRO Services under this Agreement
in a commercially reasonable manner and that it shall devote the necessary
personnel to perform CRO Services hereunder in a commercially reasonable manner.
CATO RESEARCH shall be deemed to make this representation and warranty each time
it executes a Work Order Request.

 
-6-

--------------------------------------------------------------------------------

 
 
10.2 CLIENT represents and warrants that it has the ability to comply with and
perform all financial obligations under this Agreement. CLIENT shall be deemed
to make this representation and warranty each time it executes a Work Order
Request.
 
10.3 Each Party represents and warrants that (a) it has the corporate power and
authority to enter into and perform its obligations under this Agreement and any
Work Order; (b) entering into and performing this Agreement and any Work Order
will not conflict with or result in a violation of any of the terms or
provisions, or constitute a default under any of its organizational documents,
any mortgage, indenture, lease, contract or other agreement or instrument
binding upon it or by which any of its properties are bound, or any permit,
concession, franchise, license, judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to it or its properties. Each Party
shall be deemed to make this representation and warranty upon entering into this
Agreement and each time it executes a Work Order Request.

 
11.           Cato Research Personnel.

 
11.1 CATO RESEARCH is responsible for all aspects of the labor relations of its
personnel, including, but not limited to, wages, benefits, discipline, hiring,
firing, promotions, pay raises and overtime, as well as job and shift
assignments. CLIENT shall have no power or authority in these areas. CATO
RESEARCH agrees to pay all contributions and taxes imposed by any federal or
state governmental authority with respect to or measured by wages, salaries, or
other compensation paid by CATO RESEARCH to persons employed by CATO RESEARCH.

 
11.2 CLIENT understands that the performance of CRO Services requires special
skills, training and experience. CLIENT further understands that CATO RESEARCH
has expended considerable sums to train its personnel to perform the CRO
Services requested by CLIENT from time to time under this Agreement, given them
access to experienced and highly skilled practitioners at CATO RESEARCH to
enable such personnel to acquire new skills and develop existing skills, and
provided its personnel with opportunities to gain valuable experience in
performing CRO Services. CLIENT understands that if it were to employ a CATO
RESEARCH employee, CLIENT would acquire the advantages of such skills, training
and experience; therefore, CLIENT agrees that, unless the Parties agree
otherwise, if, during the term of this Agreement or within six (6) months after
termination or expiration of this Agreement, CLIENT directly or indirectly
employs or solicits and subsequently employs, as an employee or independent
contractor, any person, other than Shawn K. Singh, J.D., who is or was employed
by CATO RESEARCH during the term of this Agreement and who is or was involved in
negotiating, administering or providing CRO Services to CLIENT under this
Agreement, then CLIENT shall be required to pay CATO RESEARCH a fee equal to
one-half of such person's annual base salary as of the last day of their
employment with CATO RESEARCH. Such fee shall be paid to CATO RESEARCH in cash
no later than sixty (60) days after the date on which such employee begins
employment or contractual work with CLIENT.


 
-7-

--------------------------------------------------------------------------------

 
 
12. Indemnification.
 
    12.1           CLIENT shall indemnify, defend and hold harmless CATO
RESEARCH and its Affiliates,and the directors, officers, employees and agents of
CATO RESEARCH and its Affiliates (each a"CATO RESEARCH Indemnified Party"), from
and against all liability, loss, costs, claims, damages,expenses, judgments,
awards, and settlements, including, without limitation, actual attorneys' fees
orexpenses charged by counsel of the Indemnified Party's choosing (whether or
not these are covered byinsurance), whether in tort or in contract, law or
equity, that a CATO RESEARCH Indemnified Party mayincur by reason of or arising
out of any claim made or response in any legal proceeding directly orindirectly
resulting from or related to (a) CATO RESEARCH'S CRO Services, including
deliverables,under this Agreement; (b) infringement of, or related to, any
intellectual property or proprietary rights ofa third party in relation to
CLIENTS Products, programs, procedures, materials, data, or otherinformation
used by or on behalf of, or furnished by or on behalf of, CLIENT in connection
with thisAgreement or the clinical trials or other projects related to CATO
RESEARCH'S CRO Services underthis Agreement; (c) material breach of this
Agreement by CLIENT or any other person for whose actionsCLIENT is liable under
applicable law; (d) the negligence, intentional misconduct or intentional
omissionof CLIENT or any employee, contractor, agent or representative of
CLIENT; and (e) any request fordeposition, documents, or other information
legally compelled, including, without limitation, by subpoenaor by agreement
made in lieu of subpoena, in connection with CLIENTS litigation, arbitration or
otherproceeding with any third party; provided, however, that this
indemnification shall not extend to anyclaims arising out of (i) breach of this
Agreement by CATO RESEARCH or any other person for whoseactions CATO RESEARCH is
liable under applicable law; (ii) the violation by CATO RESEARCH, itsdirectors,
officers, employees or agents, of applicable law or other governmental
requirement; or (Hi) thenegligence, intentional misconduct or intentional
omission of CATO RESEARCH or its directors,officers, employees, contractors,
agents or representatives..

 
     12.2           CATO RESEARCH shall indemnify, defend and hold harmless
CLIENT, its Affiliates, and the directors, officers, employees and agents of
CLIENT and its Affiliates (each a "CLIENT Indemnified Party") from and against
all liability, loss, costs, claims, damages, expenses, judgments, awards, and
settlements, including, without limitation, actual attorneys' fees and expenses
(whether or not covered by insurance), whether in tort or in contract, law or
equity, that a CLIENT Indemnified Party may reasonably incur by reason of or
arising out of any claim made by a third party resulting from or related to (a)
the negligence, intentional misconduct or intentional omission of CATO RESEARCH
or any employee, contractor, agent or representative of CATO RESEARCH; (b) the
material breach of this Agreement by CATO RESEARCH or any other person for whose
actions CATO RESEARCH is liable under applicable law; or (c) the violation by
CATO RESEARCH, its directors, officers, employees or agents, of applicable law
or other governmental requirement; provided, however, that this indemnification
shall not extend to any claims arising out of: (i) breach of this Agreement by
CLIENT or any other person for whose actions CLIENT is liable under applicable
law; (ii) the violation by CLIENT, its directors, officers, employees or agents,
of applicable law or other governmental requirement; or (iii) the negligence,
intentional misconduct or intentional omission of CLIENT or its directors,
officers, employees, contractors, agents or representatives.


 
-8-

--------------------------------------------------------------------------------

 
 
13.            Insurance.
 
13.1 Prior to commencement of any clinical trials, CLIENT shall secure and then
maintain in full force and effect, at no cost to CATO RESEARCH, its Affiliates,
and their respective officers, directors and employees (collectively, "CATO
RESEARCH Insureds"), customary insurance coverage for all CLIENT Products and
clinical trials or other projects related to CRO Services, including, without
limitation, errors and omissions, products liability, general liability, and
related insurance coverage with policy limits in an amount CLIENT'S senior
management reasonably determines to be sufficient to support CLIENT'S
indemnification obligations hereunder. Upon completing each clinical trial for
which CATO RESEARCH provides CRO Services (each, an "Agreement Clinical Trial"),
CLIENT also shall maintain in full force and effect, at no cost to the CATO
RESEARCH Insureds, an extended reporting policy for a term of no less than three
(3) years after completion of each Agreement Clinical Trial, which policy shall
cover claims first made and/or reported after completion of such Agreement
Clinical Trial.
 
13.2 CLIENT shall use reasonable efforts to cause CLIENT'S insurance policy(ies)
to name the CATO RESEARCH Insureds as additional named insureds and shall
indicate that the policy will not be canceled or changed until thirty (30) days
after written notice of such cancellation or change is delivered to CATO
RESEARCH.


14.           Limitation of Liability. Except as set forth in this Agreement,
CATO RESEARCH makes no warranty, either express or implied, including the
warranties of merchantability, fitness for a particular purpose, title and
non-infringement as to any matter, including, but not limited to, the CRO
Services, results of CRO Services, deliverables, reports, analyses, documents,
memoranda, or other matter produced or provided under this Agreement. CLIENT
agrees that, regardless of the form of any claim, CLIENT'S sole remedy and CATO
RESEARCH'S sole obligation with respect to any claims made related to or arising
out of this Agreement shall be governed by this Agreement and, In all cases,
CLIENT'S remedies shall be limited to, at CATO RESEARCH'S option, correction of
the non-conforming CRO Services or reimbursement of payments (excluding payments
for expenses) made by CLIENT to CATO RESEARCH for suchnon-conforming CRO
Services under the applicable Work Order during the six (6) month period
immediately preceding the event for which the claim is made. It is expressly
agreed that in no event shall CATO RESEARCH or anyone else who has been involved
in the performance of this Agreement on behalf of CATO RESEARCH be liable for
any indirect, consequential, incidental, special, punitive, or exemplary damages
arising from any legal theory, even if such person had been apprised of the
likelihood of such damages occurring; provided that nothing herein shall limit
CATO RESEARCH'S obligations under Section 12 hereof.

15.           Investigator Funds.
 
15.1 CATO RESEARCH may, at CLIENT'S request, disburse payments to investigators
conducting a clinical study (each, an "Investigator") for which CATO RESEARCH is
providing CRO Services to CLIENT. CATO RESEARCH will disburse all such payments
(each an "Investigator Fee") in accordance with the provisions of the agreement
between CLIENT and the Investigator (each, an "Investigator Agreement"). CATO
RESEARCH agrees that it will not unreasonably withhold any Investigator Fee and
it will not impose additional restrictions on the terms of payment for the
Investigator Fee set forth in the Investigator Agreement.
 
15.2 CLIENT shall provide CATO RESEARCH with the funds to pay each Investigator
Fee prior to the date on which CATO RESEARCH is scheduled to disburse such
Investigator Fee. If CLIENT does not provide the funds to CATO RESEARCH, then
CATO RESEARCH will not disburse such Investigator Fee until it receives the
funds from CLIENT. In such event, CLIENT shall be deemed to have released CATO
RESEARCH from all legal liability and to have covenanted not to sue CATO
RESEARCH on any claims related to failure to disburse the Investigator Fee.

 
-9-

--------------------------------------------------------------------------------

 
 
15.3 If CLIENT provides CATO RESEARCH with funds in excess of the total
Investigator Fees disbursed by CATO RESEARCH, then CATO RESEARCH shall prepare
and send a reconciliation of such funds to CLIENT within ninety (90) days after
the early termination or expiration of the Work Order under which CATO RESEARCH
was disbursing such Investigator Fees and, upon CLIENT'S approval of the
reconciliation, CATO RESEARCH shall return all excess funds to CLIENT.

 
16. Audit. CATO RESEARCH will, on no less than two (2) weeks' notice, during
regular business hours, permit a regulatory auditor qualified by education,
training, and experience, and who is acceptable to CATO RESEARCH, to have access
to CATO RESEARCH'S records pertaining to the CRO Services provided pursuant to
this Agreement for the purpose of auditing and verifying such CRO Services. The
auditor shall report to CLIENT only those facts and conclusions from the audit
that are directly related to CLIENT'S interests. CLIENT shall bear the cost of
any audit and CLIENT shall, in addition to any other payment obligations under
this Agreement, pay CATO RESEARCH on a time and materials basis at its current
rates for the CATO RESEARCH personnel assigned to supervise such audit and any
other CATO RESEARCH personnel who are required to participate in such audit. All
information obtained from an audit shall be Confidential Information.
 
17. Force Majeure; Other Delays.

 
17.1 In the event that either party shall be delayed in, hindered in, or
prevented from the performance of any act required under this Agreement by
reason of strike, lockout, labor problems, restrictions of government, judicial
orders or decrees, riots, insurrection, terrorism, war, acts of God, inclement
weather, or other causes that are beyond the reasonable control of such party,
then performance of such act shall be excused until the cause is remedied. The
delayed party shall use commercially reasonable efforts to resume performance as
soon as possible.
 
17.2 If the action or inaction of CLIENT, a government agency, clinical site,
internal review board, or any party working for CLIENT or on CLIENT'S behalf
delays CATO RESEARCH'S ability to provide CRO Services to CLIENT under a Work
Order for thirty (30) days or more, then CLIENT shall pay CATO RESEARCH a fee
(to be determined by CATO RESEARCH in good faith) to ensure that the existing
CATO RESEARCH project team assigned to such Work Order is available to resume
work when the delay ends. If CLIENT does not pay this retention fee, then CLIENT
will pay CATO RESEARCH on an hourly basis at its current rates for all time
spent by any new CATO RESEARCH project team members to become familiar with the
delayed project.

 
18. Independent Contractor. CATO RESEARCH shall perform CRO Services as an
independent contractor and not as CLIENT'S agent, representative or employee.
Neither Party has authority to make any statement, representation, or commitment
of any kind nor to take any action binding on the other Party without the other
Party's prior written consent.
 
19. Use of CLIENT'S Name. CLIENT agrees that CATO RESEARCH may use CLIENTS name
as a reference for prospective clients or in literature relating to CATO
RESEARCH'S capabilities, provided that such use does not violate Section 7
above.
 
20. Notification. Any notices given hereunder shall be in writing and shall be
deemed to have been given on the earlier of personal receipt by an authorized
representative of the Party, or receipt at the Party's notice address. Notice
may be given by any reliable means including, without limitation, by mail,
overnight courier, facsimile, electronic mail, or personal delivery. All notices
shall be sent to a Party at its address set forth on the signature page of this
Agreement, or to such other address as is given by notice to the other Party.
 
21. Waiver. No waiver of any right or remedy with respect to any occurrence or
event shall be valid unless it is in writing and executed by the waiving Party.
No such valid waiver shall be deemed a waiver of such right or remedy with
respect to such occurrence or event on a continuing basis or in the future
unless the waiver states that it is intended to apply continuously or to future
events. A waiver shall not excuse a subsequent breach of the same term, unless
the waiver so states.

 
-10-

--------------------------------------------------------------------------------

 
 
 
22. Severability. If any provisions of this Agreement are determined to be
invalid or unenforceable, those provisions shall be reformed to the extent
necessary to comply with law and the parties' intent, or struck if necessary,
and the validity and effect of the other provisions of this Agreement shall not
be affected.
 
23. Governing Law; Jurisdiction. This Agreement shall be governed by, construed
and interpreted in accordance with the laws of the State of California. No
conflict-of-laws provision shall be invoked topermit application of the laws of
any other jurisdiction. All claims under this Agreement shall be brought in a
judicial district that includes San Mateo County, California and the Parties
hereby consent to the jurisdiction of such court.
 
24. Dispute Resolution. Any controversy, claim or dispute arising out of, in
connection with or relating to this Agreement shall be resolved by binding
arbitration pursuant to Exhibit A, with the arbitrator following the Commercial
Arbitration Rules of the American Arbitration Association ("AAA") (the "Rules")
in effect as of the day the arbitration demand is made. It is the intention of
the Parties to resolve any such controversy, claim or dispute by private
arbitration without submitting the matter to the AAA. In the event of any
inconsistency between the Rules and Exhibit A. Exhibit A shall control.
Notwithstanding the foregoing, if damages for a breach are not likely to be an
adequate remedy, then either Party shall bring an injunction proceeding before a
court of equity in a judicial district that includes San Mateo County,
California. The Parties hereby consent to the jurisdiction of such court.
 
25. Survival. The representations and warranties of the Parties in Section 10
shall survive the events to which they relate and survive the expiration or
earlier termination of this Agreement and the rights and obligations of the
Parties set forth in Sections 4,5, 7,8, 9,11,12,13,14,19,23,24,25 and 26 shall
survive expiration or earlier termination of this Agreement.
 
26. Client Obligations. CLIENT shall undertake the following obligations with
respect to the performance of this Agreement, in addition to any other
obligations outlined in the applicable Work Order, and failure to perform such
obligations shall constitute a material breach of this Agreement.

 
(a) CLIENT shall use commercially reasonable efforts to deliver all information
and materials required for CATO RESEARCH'S performance of CRO Services in
accordance with mutually agreed upon timelines.
 
(b) CLIENT shall immediately apprise CATO RESEARCH of any safety concerns or
serious adverse events related to a Product that is the subject of the CRO
Services.

 
27.              Assignment. This Agreement may not be assigned by either Party
without the prior written consent of the other Party, which shall not be
unreasonably withheld; provided, however, that either Party may assign this
Agreement in connection with a merger or the sale of all or substantially all of
the assigning Party's assets or stock on the condition that such assignment
shall be solely to the acquirer or purchaser of the assigning Party and such
acquirer or purchaser must assume the assigning Party's obligations under this
Agreement. Notwithstanding the foregoing, CATO RESEARCH may arrange for its
Affiliates to perform CRO Services under this Agreement, with the understanding
that CATO RESEARCH will remain legally responsible for such CRO Services.
 
28.            Freedom to Contract. Except with respect to CRO Services for
which CLIENT specifically hires CATO RESEARCH to perform under this Agreement,
(a) CLIENT is not required to use CATO RESEARCH for any specific work; (b)
CLIENT is free to retain others to perform the same or similar CRO Services as
offered by CATO RESEARCH; (c) CATO RESEARCH is not required to provide any CRO
Services to CLIENT; and (d) CATO RESEARCH is free to provide CRO Services to
other clients that are similar to CRO Services provided to CLIENT.
 

 
-11-

--------------------------------------------------------------------------------

 

29. Entire Agreement. Exhibits to this Agreement and Work Orders are
incorporated into and made a part of this Agreement. This Agreement, including
the incorporated Exhibits and Work Orders, constitutes the entire agreement
between the Parties relating to the subject matter hereof and supersedes all
prior agreements, whether written or oral, relating to the subject matter
hereof. Except as otherwise authorized herein, changes, modifications, and
amendments shall be valid only if made in writing and signed by both Parties. To
be effective, any agreement between the Parties purporting to amend a term of
this Agreement must specifically identify that term's Section number and state
the Parties' specific intent to amend that term. CATO RESEARCH'S entry into this
Agreement is expressly made conditional on CLIENT'S agreement to the terms set
forth herein, not those in any purchase order, confirmation, or similar form,
and CLIENT agrees that any additional or different terms in any such form, now
or in the future, are void even if the form indicates that it shall control.
 
30. Execution of Agreement. This Agreement shall be void if it is not signed and
returned to CATO RESEARCH within thirty (30) days after the date written above.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument.

 
31. Facsimile Signatures. Facsimile signatures shall be accepted as originals
for the purposes of this Agreement and any and all Work Orders executed
hereunder.

 
The Parties have executed this Agreement as of the date first written above.


 
CATO RESEARCH:                                CLIENT:
Cato Research Ltd.                                     VistaGen Therapeutics
Inc.
4364 South Alston Avenue                         1450 Rollins Rd
Durham, North Carolina 27713-2280      

Name:  Daniel Cato                                   Burlingame, California
94010Name:
Vice President, Operations
 
Title:                                                                  Title:
 
-12-

--------------------------------------------------------------------------------

 

 
The Parties have executed this Agreement as of the date first written above.
 
CATO RESEARCH:
Cato Research Ltd.
4364 South Alston Avenue
 
Durham, North Carolina 27713-2280
 
CLIENT.
VistaGen Therapeutics Inc. 1450 Rollins Rd Burlingame, California 94010


 
By: . Name:. Title:


Name:
 
Title:                                                        

 
-13-

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A ARBITRATION PROCEDURES
 
In the event of arbitration under Section 23, the following rules shall apply:
 
1. Limitations Period. The statute of limitations of the State of California
applicable to the commencement of a lawsuit shall be applicable to the
commencement of arbitration hereunder.
 
2. Location and Language. The location of the arbitration shall be in San Mateo
County, California. The arbitration shall be conducted in English and any
findings and/or decisions shall be rendered in English.
 
3. Selection of Arbitrator. The arbitration shall be conducted by one arbitrator
who is independent and disinterested with respect to the parties, this
Agreement, and the outcome of the arbitration (a "neutral arbitrator")- If the
parties can not agree on a neutral arbitrator, then each party shall select a
neutral arbitrator, who together shall select a third neutral arbitrator to
conduct the arbitration. The arbitrator will be selected with consideration
given to his or her experience with disputes of the type being submitted (e.g.,
the nature of the claim and the technology involved) and will, if possible, be a
former judge. It is the intent of the parties that the final arbitrator be
selected within thirty (30) days after the arbitration demand is first made.
 
4. Case Management. Prompt resolution of any dispute is important to both
parties and the parties agree that the arbitration of any dispute shall be
conducted expeditiously. The arbitrator is instructed and directed to assume
case management initiative and control over the arbitration process (including
scheduling of events, pre-hearing discovery and activities, and the conduct of
the hearing), in order to complete the arbitration as expeditiously as is
reasonably practical to obtain a just resolution of the dispute.
 
5. Remedies. The arbitrator shall follow and apply the applicable law. The
arbitrator shall grant such legal or equitable remedies and relief in compliance
with applicable law that the arbitrator deems just and equitable, but only to
the extent that such remedies or relief could be granted by a state or federal
court and as otherwise limited by the terms in this Agreement. No punitive
damages may be awarded by the arbitrator. No court action may be maintained
seeking punitive damages.
 
6. Expenses. The expenses of the arbitration, including the arbitrator's fees,
expert witness fees, and attorney's fees, may be awarded to the prevailing
party, in the discretion of the arbitrator, or may be apportioned between the
parties in any manner deemed appropriate by the arbitrator. Unless and until the
arbitrator decides that one party is to pay for all (or a share) of such
expenses, both parties shall share equally in the payment of the arbitrator's
fees as and when billed by the arbitrator.
 
7. Confidentiality. The parties shall keep confidential the fact of the
arbitration, the dispute being arbitrated, and the decision of the arbitrator.
Notwithstanding the foregoing, (a) the parties may disclose information about
the arbitration to persons who have a need to know, such as directors, trustees,
management employees, witnesses, experts, investors, attorneys, lenders,
insurers, and others who may be directly affected; (b), if a party has stock
that is publicly traded, the party may make
 
such disclosures as are required by applicable securities laws or listing rules;
and (c) if a party is expressly asked by a third party about the dispute or the
arbitration, the party may disclose and acknowledge in general and limited terms
that there is a dispute with the other party which is being (or has been)
arbitrated.

 
-14-

--------------------------------------------------------------------------------

 
 
 
EXHIBIT B
 
Strategic Equity-based Compensation Arrangement for CRO Services

 
1.      Background
 
1.1 CLIENT is involved in the development of CLIENT'S Products.
 
1.2 CLIENT has requested that CATO RESEARCH undertake certain strategic CRO
Services in connection with CLIENT'S Product development program.
 
1.3 For strategic business development purposes, CATO RESEARCH wishes to accept
a portion of its compensation for such strategic CRO Services in restricted
Common Stock of CLIENT. "Common Stock" means restricted (i.e., the public resale
of which is not yet registered or qualified in accordance with applicable
securities regulations) CLIENT Common Stock. Solely for purposes of the SMSA,
each share of Common Stock shall be priced at the average closing sale price of
CLIENT'S Common Stock as reported on the OTC Bulletin Board (or other applicable
securities market) for the ten (10) trading days ending on the first day of the
invoice period for which CLIENT first elects to pay for a portion of the CRO
Services under the Strategic Equity-Based Compensation Arrangement (as defined
in Section 4 below).
 
1.4 Specifically, CLIENT has requested, and CATO RESEARCH has agreed, to enter
into the "Strategic Equity-Based Compensation Arrangement" described in this
Exhibit B.
 
1.5 References in this Exhibit B to "Paragraphs" are references to paragraphs in
the body of the Agreement and references to "Sections" are references to
sections in this Exhibit B.
 
2.      Definitions

 
Terms not otherwise defined herein shall have the meanings ascribed to them in
the Agreement. For purposes of this Exhibit B, the following definitions shall
apply:
 
"Affiliate" means, with respect to any person, (i) any person directly or
indirectly controlling, controlled by, or under common control with such person,
(ii) any person owning or controlling ten percent (10%) or more of the
outstanding voting interests of such person, (iii) any officer, director,
manager or general partner of such person, or (iv) any person who is an officer,
director, manager, general partner, trustee, or holder of ten percent (10%) or
more of the voting interests of any person described in clauses (i) through
(iii) of this sentence. For purposes of this definition, the term "controls",
"is controlled by", or "is under common control with" shall mean the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of a person or entity, whether through the ownership of
voting securities, by contract or otherwise.


 
-15-

--------------------------------------------------------------------------------

 
 
"Common Stock" means restricted (i.e., the public resale of which is not yet
registered or qualified in accordance with applicable securities regulations)
CLIENT Common Stock. Solely forpurposes of the SMSA, each share of Common Stock
shall be priced at the average closing sale price of CLIENT'S Common Stock as
reported on the OTC Bulletin Board (or other applicable securities market) for
the ten trading days ending on the first day of the invoice period for which
CLIENT first elects to pay for a portion of the CRO Services under the Strategic
Equity-Based Compensation Arrangement (as defined in Section 4 below).
 
"CLIENT Program" means any of CLIENT'S product or technology development
programs.
 
"CLIENT Program Services" means the CRO Services that CLIENT requires from CATO
RESEARCH to advance its product or technology development programs.
 
"Qualified Financing" means the closing of CLIENT'S going public transaction,
which going public transaction shall consist of both (a) the private placement
of CLIENT'S Common Stock with gross proceeds to CLIENT of at least $10 million
and (b) CLIENT'S merger with and into a public "shell" company which is subject
to the U.S. Securities and Exchange Commission's public company reporting
requirements under the Securities Exchange Act of 1934, as amended, and whose
Common Stock currently trades on the OTC Bulletin Board (or other applicable
securities market).

 
"Strategic Equity-Based Compensation Arrangement means the strategic
equity-based compensation arrangement described in Section 4 of this Exhibit B.

 
3.           General Terms
 
3.1 Except as provided in this Exhibit B. CLIENT shall compensate CATO RESEARCH
in cash for CLIENT Program Services rendered under the Agreement.
 
3.2 CLIENT shall at all times, (i) prior to the closing of the Qualified
Financing, reserve Common Stock for issue to CATO BIOVENTURES, and (ii) at and
after the closing of the Qualified Financing, reserve Common Stock for issuance
to CATO BIOVENTURES, in each case, sufficient to satisfy CLIENT'S obligations
under the Strategic Equity-Based Compensation Arrangement.
 
3.3 CATO BIOVENTURES agrees to enter into all agreements and execute all other
documents and instruments required to be entered into and executed to comply
with this Agreement and applicable securities laws and listing rules.

 
4.           Strategic Equity-Based Compensation Arrangement
 
4.1 With respect to the initial five million dollars ($5,000,000) of CLIENT
Program Services rendered by CATO RESEARCH under this Agreement after the
Qualified Financing, CLIENT shall have the option, at its sole discretion, to
compensate CATO RESEARCH for the then applicable Strategic Equity-Based
Compensation component of each monthly invoice with a combination of cash and
CLIENT securities, eighty percent (80%) of which will be payable in cash and
twenty percent (20%) of which may be paid in CLIENTS Common Stock. Prior to the
closing of the Qualified Financing, CLIENT shall pay for CRO Services requested
by CLIENT 100% in cash, unless the Parties agree otherwise in writing.

 
-16-

--------------------------------------------------------------------------------

 
 
4.2 Unless the Parties amend or restate this Agreement in writing, after CATO
RESEARCH has rendered five million dollars ($5,000,000) of CLIENT Program
Services to CLIENT after the date of the Qualified Financing, CLIENT shall
compensate CATO RESEARCH one-hundred percent (100%) in cash for all additional
CLIENT Program Services render by CATO RESEARCH to CLIENT.
 
4.3 Notwithstanding any of the foregoing to the contrary, the Strategic
Equity-Based Compensation Arrangement shall apply only to CATO RESEARCH'S fees
for the CLIENT Program Services and only to that portion of CATO RESEARCH'S
invoices that cover fees for the CLIENT Program Services. CLIENT shall pay CATO
RESEARCH one hundred percent (100%) in cash for all reasonable reimbursable
travel, pass-through and out-of-pocket expenses incurred under this Agreement by
CATO RESEARCH to perform the CLIENT Program Services
 
4.4 CATO RESEARCH will send its customary invoices to CLIENT on a monthly basis,
which invoices will reflect both (a) actual CATO RESEARCH charges for the CLIENT
Program and (b) the portion of the invoice covered by the Strategic Equity-Based
Compensation Arrangement. CLIENT shall have the option, on an invoice-by-invoice
basis, to apply all or a portion of the Strategic Equity-Based Compensation
Arrangement to each such invoice; provided, however, that with respect to any
particular invoice, the maximum amount that can be paid in Common Stock will be
limited to eighty percent (80%).